On Motion for Rehearing.
By motion for rehearing, appellee recognizes that neither he nor appellant sought a construction of the hunting lease. Since there were no pleadings urging same, we would not be justified in remanding this cause to the trial court for determination of that issue. The judgment as reformed denies appellee his prayer for cancellation of the written agreement and declares same to be a valid and subsisting agreement binding both parties according to its terms and legal effect. The judgment accordingly disposed of all relief sought by either party.
The motion for rehearing is ovérruled.